       Case 3:18-md-02843-VC Document 191 Filed 11/13/18 Page 1 of 3



     Lesley E. Weaver (SBN 191305)
 1   BLEICHMAR FONTI & AULD LLP
 2   555 12th Street, Suite 1600
     Oakland, CA 94607
 3   Tel.: (415) 445-4003
     Fax: (415) 445-4020
 4   lweaver@bfalaw.com
 5   Derek Loeser (admitted pro hac vice)
 6   KELLER ROHRBACK LLP
     1201 Third Avenue, Suite 3200
 7   Seattle, WA 98101
     Tel.: (206) 623-1900
 8   Fax: (206) 623-3384
     dloeser@kellerrohrback.com
 9

10   Co-Lead Class Counsel

11   Additional counsel listed on signature page

12

13                                 UNITED STATES DISTRICT COURT

14                                NORTHERN DISTRICT OF CALIFORNIA

15

16    IN RE: FACEBOOK, INC. CONSUMER               MDL No. 2843
      PRIVACY USER PROFILE LITIGATION              Case No. 18-md-02843-VC
17

18    This document relates to:                    CERTIFICATE OF SERVICE ON
                                                   ALEKSANDR KOGAN
19    ALL ACTIONS

20

21

22

23

24

25

26

27
28
Case 3:18-md-02843-VC Document 191 Filed 11/13/18 Page 2 of 3
Case 3:18-md-02843-VC Document 191 Filed 11/13/18 Page 3 of 3
